The opinion of the court was delivered by
Hatcher, C.:
This is an appeal from a judgment sustaining a demurrer to a petition in an action for damages arising out of a motor vehicle collision.
The case is a companion to the case of Redmond v. Meier, 192 Kan. 730, 391 P. 2d 39. In the Redmond case the action was brought by the driver of the automobile. In the present case the action was brought on behalf of a minor who was a passenger in the automobile.
The issues on appeal are the same in the two cases and the Redmond case controls the decision in this case.
We held in the Redmond case that the demurrer to the second amended petition was improperly sustained. Our reasons for so holding, as set forth in the opinion in the Redmond case, are incorporated herein by reference.
We, therefore, conclude in this case that the order sustaining the demurrer to the second amended petition was erroneous.
The conclusion reached renders unnecessary a discussion of G. S. 1949, 60-307 which extends the period of limitation as to persons under legal disability.
The judgment is reversed with instructions to overrule the demurrer.
APPROVED BY THE COURT.